Curtis v Bouley (2015 NY Slip Op 03296)





Curtis v Bouley


2015 NY Slip Op 03296


Decided on April 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2015

Acosta, J.P., Saxe, Richter, Gische, Kapnick, JJ.


104558/11 14887 14886

[*1] W. Robert Curtis, Plaintiff-Appellant,
vDavid Bouley, et al., Defendants-Respondents.


Curtis & Associates, P.C., New York (W. Robert Curtis of counsel), for appellant.
Wasserman Grubin & Rogers, LLP, New York (Douglas J. Lutz of counsel), for respondents.

Appeal from order, Supreme Court, New York County (Eileen A. Rakower, J.), entered April 30, 2013, which denied plaintiff's motion to vacate a prior order denying his motion for a license pursuant to RPAPL 881 to enter adjacent premises, unanimously dismissed, without costs, as moot. Order, same court and Justice, entered July 12, 2013, which denied plaintiff's motion to amend the complaint, unanimously affirmed, without costs.
By the time the April 30, 2013 order was issued, as the motion court observed therein, defendants no longer had possession or control over the premises that plaintiff sought to enter, and plaintiff had been granted access by the new occupant; indeed, plaintiff concedes on appeal that he has made the repairs for which he sought access.
The proposed amended complaint fails to state a cause of action for fraud since it does not allege that plaintiff reasonably relied on defendant David Bouley's alleged misrepresentations to his detriment (see Meyercord v Curry, 38 AD3d 315 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2015
CLERK